DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, it is unclear what is meant by “a turn of arched piezoelectric transducer”, as it is unclear what constitutes “a turn” of a piezoelectric transducer, or piezoelectric transducers.
With respect to claim 1, it is unclear what is meant by “the generating disc”, as the claim previously refers to “left and right generating discs”. It is therefore unclear to which of the generating discs this language is intended to refer.
With respect to claim 2, it is unclear what is meant by “the guiding axle”, as the claim previously refers to “at least three guiding axles”. It is therefore unclear to which of the three axles this language is intended to refer.
With respect to claims 13-15, it is unclear what is meant by “the same fixed outer disc”, as the language of claim 1 only refers to a single fixed outer disc.
Claim 1 recites the limitation "the pavement structure".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the upper part of surface course".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the pressed upper deceleration strip".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first magnet".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the apex of the arched piezoelectric transducer".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the repellent second magnet".  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-15 recite the limitation "different rotary outer discs".  There is insufficient antecedent basis for this limitation in the claims.
With respect to claims 2-15, these claims are rejected for the same reasons as their parent claim(s).
Claim Objections
Claim 1 is objected to because of the following informalities. The gears and transmission shafts are identified by roman numerals. These elements should be identified with words (i.e., “first “, “second”, “third”, “fourth”, or “fifth”, with the first recitation in the claims being preceded by “a”. Appropriate correction is required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peters et al. (US 11011696), Yavid et al. (US 10355623), Kleipa (US 10171010), and Riff (US 3539841) disclose piezoelectric energy harvesting devices that include magnets to deflect the piezoelectric element.  Ghassemi (US 2009/0058099) discloses a piezoelectric energy harvesting device powered by vehicles passing over a strip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837